Citation Nr: 0906261	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-18 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for service-connected degenerative disc disease of L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In February 2008, the Veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.  

The issue of entitlement to an extraschedular evaluation for 
degenerative disc disease of L5-S1 is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the orthopedic 
manifestations of the Veteran's low back disability have been 
manifested by no more than moderate limitation of motion and 
positive Goldthwaite's sign, with forward flexion to no worse 
than 65 degrees, with no additional functional limitation due 
to pain, and with no showing of ankylosis or incapacitating 
episodes.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
20 percent for service-connected degenerative disc disease of 
L5-S1 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5299-5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

During the pendency of the Veteran's claim, the criteria for 
evaluating disabilities of the spine were revised.  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria; however, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).  A 
review of the record demonstrates that the RO considered the 
pre-amended and the revised rating criteria, and the Veteran 
was made aware of the changes.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

In the July 2002 rating decision on appeal, the RO increased 
the rating for the Veteran's degenerative disc disease of L5-
S1 to 20 percent, under Diagnostic Code 5299-5295.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  38 C.F.R. 
§ 4.27.  When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number is "built up" with the first two 
digits being selected from that part of the schedule most 
closely identifying the part, and the last two digits being 
"99" for an unlisted condition.  Id.  The Veteran's 
disability was rated by analogy under Code 5295 for 
lumbosacral strain.  

Under the criteria in effect prior to September 26, 2003, the 
regulations provided that complete ankylosis of the spine, at 
an unfavorable angle with marked deformity warranted a 100 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5286 
(2002).  Complete ankylosis at a favorable angle warranted a 
60 percent rating.  Ankylosis of the lumbar spine was 
evaluated as 40 percent disabling where it was favorable and 
as 50 percent disabling where it was unfavorable.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2002).

Mild limitation of lumbar spine motion warranted a 10 percent 
rating, a 20 percent rating was warranted when such 
limitation of motion was moderate, and a maximum rating of 40 
percent was warranted when it was severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

Similarly, prior to September 26, 2003, a 10 percent rating 
was assigned for lumbosacral strain with characteristic pain 
on motion and a 20 percent rating was assigned for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A maximum 40 percent rating was warranted 
for lumbosacral strain that was severe, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
and narrowing or irregularity of the joint space; a 40 
percent evaluation was also warranted when only some of these 
symptoms are present if there is also abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Cod 5295 
(2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months (10 percent).

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months (20 percent);

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months (40 percent);

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months (60 percent);  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) 
(2002).

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2) 
(2002).

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (3) (2002).


Diagnostic Code 5295 applies a 20 percent rating is where 
there is evidence of muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  A 40 percent rating is assigned for severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  

The regulations regarding diseases and injuries to the spine 
were revised again effective September 26, 2003.  Under these 
revised regulations, the back disability is evaluated under 
the formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height (10 percent).

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 
percent);

Unfavorable ankylosis of the entire spine (100 percent);  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2008).

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1) (2008).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2008).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3) (2008).

For VA compensation purposes, "unfavorable ankylosis" is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5) 
(2008).

In February 2001, the Veteran was afforded a VA examination.  
At that time, he complained of having pain, weakness, 
fatigue, lack of endurance, stiffness, and radiculopathy in 
the left hip and leg that traveled to his foot.  He also had 
constant pain with flare-ups that occurred with normal usage 
and were fairly unpredictable.  He used pain-killers to 
relieve the pain and had several cortisone injections.  
Physical examination revealed painful motion and positive 
straight leg raising on the left side.  Range of motion 
testing revealed 80 degrees flexion, 20 degrees extension, 20 
degrees right and left lateral bending, and 30 degrees right 
and left rotation.  The Veteran was found to have limited 
function of standing and walking due to his back pain.  Motor 
strength and sensation were normal, but reflexes were 
diminished on the left patellae and Achilles.  The Veteran 
was diagnosed as having degenerative disc disease, L5-S1.

During VA medical treatment in April 2001, it was noted that 
the Veteran did not have radiation of pain or associated 
symptoms including motor loss or urinary symptoms.  He had a 
history of having occasional numbness of both legs for 5 
years.  Physical examination revealed tenderness of the lower 
lumbar and sacral area with some paraspinal tenderness.  The 
Veteran was diagnosed as having chronic low back pain with 
acute exacerbation.  June 2001 magnetic resonance imaging 
(MRI) showed large vertically oriented extruded disc fragment 
at L2-3 resulting in canal stenosis and thecal sac 
impression, small central disc protrusion at L4-5 with left 
neural foraminal narrowing, and multilevel mild degenerative 
changes.  An electrodiagnostic impression showed no evidence 
of radiculopathy.  The Veteran was diagnosed as having lumbar 
disc disease.  

During a private neurosurgical evaluation in January 2004, 
the Veteran complained of having worsening pain in the lumbar 
back.  Physical examination revealed diminished range of 
motion in all directions.  Motor, sensory, and deep tendon 
examinations were normal and neurological examination was 
unremarkable.  The Veteran was diagnosed as having extruded 
disc L2-3 with radiculopathy and lumbar spondylosis. 

In March 2004, the Veteran was afforded another VA 
examination.  At that time, the Veteran complained of having 
low back pain in the morning, throughout prolonged seated 
activity of the day, and wax and wane symptomatology.  He 
reported numbness in the left buttock to the left foot and 
thigh that wax and waned in intensity, but was always 
present.  He denied any prescribed bed rest or 
hospitalization over the last 12 months, but reported missing 
work for at least 12 to 15 days due to his back disability.  
He also denied bowel or bladder incontinence.  The Veteran 
was unable to lie in a prone position, mow the lawn, or lift 
greater than 20 pounds.  He used Motrin 800 mg and lying down 
to ameliorate his condition.  Physical examination revealed 
no spasm, pain, tenderness to palpation, or muscular tension 
of the lumbar spine.  Range of motion testing showed 70 
degrees forward flexion without full loss of lumbar lordosis, 
15 degrees extension, and 20 degrees side bending and 
rotation.  The Veteran did not present protective posture or 
limitation of movement.  Pulses were palpable, neurological 
examination was normal, and straight leg raise was negative.  
Goldthwaite's sign was positive for lumbosacral reported 
subjective discomfort.  The Veteran was diagnosed as having 
spondylosis of the lumbar spine with spinal canal stenosis 
without radiculopathy.

A private MRI performed in November 2005 revealed disc 
desiccation at L2-3 with mild annular bulging, disc 
desiccation at L3-4, disc desiccation at L4-5 with bulging of 
the disc, and mild degenerative facet disease bilaterally at 
L5-S1.  

VA treatment records from 2006 show treatment for complaints 
of low back pain.  April 2006 treatment revealed pain in the 
lumbosacral spine with normal range of motion.  In May 2006, 
the Veteran underwent a nerve conduction study and 
electromyograph, which were both negative for any 
abnormalities.  

During a December 2006 VA examination, the Veteran complained 
that his low back pain radiated to the buttocks and left 
thigh.  He described his pain as throbbing and burning, was 3 
to 6 out of 10 in severity on a daily basis, and would become 
very severe once a week.  The Veteran also experienced 
numbness in his lower back, buttocks, left thigh and calf.  
He also complained of having weakness, but denied fatigue, 
stiffness, or swelling.  He stated that sometimes he used a 
cane when walking.  Pain was partially relieved by 
stretching, ibuprofen, and physical therapy.  The Veteran 
described having flare-ups approximately once a month that 
lasted 3 to 4 days, which were precipitated by reaching down 
to his feet or stretching.  Flare-ups were relieved by lying 
on his back and taking prescribed oral pain killers.  The 
Veteran denied being hospitalized or prescribed bed rest for 
his back pain.  Activities of daily living were affected by 
pain and had to carry out such activities as grooming himself 
with one hand on the counter to stabilize himself.  Physical 
examination of the lumbar spine revealed tenderness to 
palpation.  Range of motion testing showed 80 degrees forward 
flexion with pain at 60 degrees, 10 degrees extension with 
pain at 10 degrees, 15 degrees bilateral side bending with 
pain at 15 degrees, and 25 degrees bilateral rotation.  
Pulses, sensation and reflexes were normal and muscle testing 
showed 4 out of 5 strength in the lower extremities.  
Straight leg raising was positive.  X-rays showed 
degenerative changes of the lumbar spine.  DeLuca was 
considered and the examiner stated that there was no 
objective clinical evidence that function was additionally 
limited by pain, fatigue, weakness, incoordination or lack of 
endurance.  The Veteran was diagnosed as having degenerative 
arthritis of the spine.  

A private MRI performed in July 2008 revealed left paramedian 
to foraminal disc protrusion and extrusion at L1-2 leading to 
mild stenosis of the spinal canal and moderate left sided 
neural foraminal stenosis, central disc protrusion and 
extrusion at L2-3 with cephalad migration of extruded disc 
material leading to mild to moderate stenosis of the spinal 
canal and mild right-sided neural foraminal stenosis, disc 
bulge at L3-4 leading to mild to moderate right-sided neural 
foraminal stenosis, and disc bulge at L4-5 leading to severe 
stenosis of the spinal canal and mild to moderate right and 
moderate left-sided neural foraminal stenosis, and right 
paramedian disc protrusion at L5-S1 leading to moderate to 
severe stenosis of the spinal canal and possible impingement 
upon the right S1 nerve root.

The Veteran was afforded a VA examination in November 2008.  
At that time, the Veteran complained of having increased pain 
at 6 to 7 out of 10 in severity that radiated down the left 
lower extremity with numbness around the buttocks and knee.  
He denied having bowel or bladder problems or flare-ups.  
Pain decreased with rest, steroids, and hydrocodone.  The 
Veteran was limited in walking more than one block, driving 
more than 40 minutes, and washing his feet.  He missed 8 days 
of work due to his back disability during the past year.  
Physical examination revealed no edema or effusion of the 
thoracolumbar spine, muscle spasms, or guarding.  The Veteran 
had normal lumbar lordosis.  There was pain to palpation 
noted to the left paraspinous muscles at L5-S1.  Range of 
motion testing revealed 65 degrees forward flexion and 20 
degrees extension, bilateral lateral flexion, and bilateral 
lateral rotation.  Neurological examination revealed normal 
muscle strength of the lower extremities, sensory, and deep 
tendon reflexes and vascular examination showed dorsalis 
pedis pulses were palpable and symmetrical.  The Veteran was 
diagnosed as having multilevel degenerative changes to the 
lumbar spine without radiculopathy.  The examiner stated that 
he could not determine whether pain, fatigue, weakness, lack 
of endurance or incoordination caused additional functional 
loss without resort to mere speculation. 

Criteria in effect prior to September 26, 2003

The Veteran's lumbar spine disability is rated as 20 percent 
disabling.  In order to warrant assignment of an increased 
rating under Diagnostic Code 5295, the medical evidence must 
show lumbosacral strain that was severe, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
and narrowing or irregularity of the joint space; a higher 
rating is also warranted when only some of these symptoms are 
present if there is also abnormal mobility on forced motion.  
Upon review, however, the medical evidence does not warrant a 
disability rating higher than 20 percent under Diagnostic 
Code 5295.  Indeed, the pertinent evidence, as detailed 
above, showed only a positive Goldthwaite's sign once in 
March 2004 and degenerative changes of the lumbar spine.  
There is no evidence of listing of the whole spine to the 
opposite side, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or abnormal mobility on forced motion.  

Additionally, the Board has considered other pre-amended 
diagnostic codes that may apply to disability of the lower 
back.  Under Diagnostic Code 5292, a higher rating is 
warranted for severe limitation of lumbar spine motion.  The 
medical evidence of record shows that, at the worst, the 
Veteran's range of motion was 65 degrees forward flexion and 
20 degrees extension, bilateral lateral flexion, and 
bilateral lateral rotation.  The Veteran had no more than 
moderate limitation of lumbar motion, even when considering 
additional limitation due to factors such as pain and 
weakness.

The medical treatment records show that the Veteran was 
diagnosed as having degenerative disc disease.  In order for 
the Veteran to receive a higher rating for intervertebral 
disc syndrome, the medical evidence must show severe symptoms 
of recurring attacks and with intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  Upon review, however, the 
medical evidence does not show that a higher rating is 
warranted under Diagnostic Code 5293.  Overall, the medical 
evidence does not show that the Veteran had muscle spasms.  
The medical evidence did show that the Veteran only had 
constant moderate pain, which was aggravated with prolonged 
walking and driving.  Significantly, episodes were relieved 
by rest and over-the-counter medication.  Therefore, relief 
was not intermittent.  

Under Diagnostic Code 5293, effective September 23, 2002, a 
40 percent rating is warranted for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  However, the evidence does not 
show that bed rest was ever prescribed by a physician during 
this time period because of episodes of back symptoms.  In 
fact, the Veteran denied having been prescribed bed rest and 
the evidence does not show that the Veteran's episodes of 
flare-ups were incapacitating or lasted more than a few days.  

The Board also finds no basis for assignment of separate 
ratings for the orthopedic and neurologic manifestations of 
the Veteran's low back disability.  Indeed, despite the 
Veteran's subjective complaints of neurologic symptoms, the 
evidence shows essentially normal objective findings.  
Indeed, lower extremities motor functions, sensory, and deep 
tendon reflexes were within normal limits and the Veteran 
denied having any bowel or bladder dysfunction.  Therefore, 
there is no basis for assignment of a separate rating for 
neurologic symptoms.  Thus, Diagnostic Code 5293 does not 
enable an increased rating here.

Finally, a rating higher than 20 percent is not warranted 
under any of the remaining applicable diagnostic codes in 
effect prior to September 26, 2003.  Specifically, there are 
no findings of ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5286, 5289 (2002).  Moreover, there is no showing of 
vertebral fracture.  38 C.F.R. § 5285 (2002).  

In sum, no diagnostic criteria in effect prior to September 
26, 2003, provide a basis for any rating in excess of, or in 
addition to, the 20 percent rating already in effect over the 
entirety of the rating period on appeal.

Criteria in effect from September 26, 2003 

Under the revised criteria that became effective in September 
2003, in order to attain the next-higher 40 percent rating 
under the general formula, the evidence must show, or more 
nearly reflect, forward flexion of the thoracolumbar spine to 
30 degrees or less, or with favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243 (2008).  The competent evidence, as previously 
described, does not show such limitation of motion.  The 
medical evidence shows that the Veteran's forward flexion has 
been at worse 65 degrees and no ankylosis has been reported.  
Moreover, no additional functional limitation has been noted 
due to the Veteran's documented pain.  As such, functional 
loss has not been shown to more nearly approximate the 
criteria for the next-higher evaluation.  Therefore, an 
evaluation in excess of 20 percent is not warranted over any 
portion of the rating period on appeal.  

The 2003 revisions also provide for rating intervertebral 
disc syndrome based on incapacitating episodes.  The criteria 
for rating on this basis are the same as those provided in 
the 2002 revisions, and as previously explained, the record 
does not show evidence of bed rest that was prescribed by a 
physician, particularly not in frequency or duration that 
would warrant a rating higher than the 20 percent rating 
already assigned under the general rating formula.  

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should be rated separately under an appropriate 
diagnostic code.  As already discussed, there is no basis for 
assignment of a separate neurologic rating.  Thus, a higher 
evaluation is not warranted over any portion of the rating 
period on appeal.

The Veteran's lay statements as to the severity of his 
symptoms have been considered.  Moreover, he is competent to 
report such symptomatology.  Layno v. Brown, 6 Vet. App. 465 
(1994).  However, the Board attaches greater probative weight 
to the clinical findings, which fail to support a higher 
rating for the reasons discussed above.   

Conclusion

The preponderance of the evidence is against entitlement to a 
rating in excess of 20 percent for the orthopedic 
manifestations of a low back disability.  Moreover, there is 
no basis for assignment of a separate neurologic evaluation.  
Thus, the benefit-of-the doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In deciding the Veteran's increased evaluation claim, the 
Board has considered whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The Board does not find evidence that the 
Veteran's low back disability should be increased for any 
separate periods based on the facts found during the whole 
appeal period.  The evidence of record in connection with 
this claim supports the conclusion that the Veteran is not 
entitled to additional increased compensation during any time 
within the appeal period.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In a December 2003 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected disability, the evidence must show that his 
condition "ha[d] gotten worse."  The letter also explained 
that the VA was responsible for (1) requesting records from 
Federal agencies, (2) assisting in obtaining private records 
or evidence necessary to support his claim, and (3) providing 
a medical examination if necessary.  The July 2003 rating 
decision explained the criteria for the next higher 
disability rating available for the service-connected 
disability under the applicable diagnostic code.  The March 
2005 statement of the case provided the appellant with the 
applicable regulations relating to disability ratings for his 
service-connected disability, as well as the requirements for 
an extraschedular rating under 38 C.F.R. § 3.321(b) and 
stated that, pursuant to 38 C.F.R. § 4.10, disability 
evaluations center on the ability of the body or system in 
question to function in daily life, with specific reference 
to employment.  Moreover, the record shows that the appellant 
was represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 891.

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of the low back disability, and afforded the 
Veteran the opportunity to give testimony.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected degenerative disc disease of L5-S1 is 
denied.


REMAND

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  
38 C.F.R. § 3.321(b)(1).

As shown above, the medical evidence of record from 2008 
shows that the Veteran has had increased pain in his lower 
back and a recent MRI showed new evidence of multilevel disc 
bulging leading to moderate to severe stenosis.  A review of 
the rating code shows that the Veteran's pain and disc 
bulging are not adequately addressed by the available 
schedular evaluations.  In addition, during the course of the 
appeal the Veteran's lumbar back disability appears to have 
caused interference with employment.  During VA examinations, 
the Veteran stated that his service-connected back condition 
has caused him to miss between 8 and 15 days of work during 
one year.  

In the rating action on appeal, the RO noted 38 C.F.R. § 
3.321(b)(1) in denying the claim for increased rating, but 
did not specifically state that it was not referring the 
claim for extraschedular consideration.  The Board is 
precluded from assigning an extra-schedular rating in the 
first instance.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996).  Although the Board 
may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a 
case for extraschedular evaluation when the issue either is 
raised by the claimant or is reasonably raised by the 
evidence of record.  Barringer v. Peake, 22 Vet. App. 242 
(2008). 

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008).

The Veteran has increased pain and multilevel disc bulging 
and indicated that his back condition has forced him to miss 
work.  The rating criteria do not contemplate these symptoms 
or the effects complained of by the Veteran that prevent him 
from working.

The issue of entitlement to extra-schedular compensation for 
the Veteran's service-connected degenerative disc disease of 
L5-S1 is remanded for referral to the Director of the 
Compensation and Pension Service in accordance with 38 C.F.R. 
§ 3.321(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for 
increased rating for post-operative 
residuals of the lower back to the 
Director of Compensation and Pension 
Service pursuant to the provisions of 38 
C.F.R. § 3.321(b) for consideration of 
whether extraschedular ratings are 
warranted.

2.  If the claim is denied, issue a 
supplemental statement of the case and 
afford the Veteran and his representative 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


